Title: From George Washington to William Burnet, 30 June 1776
From: Washington, George
To: Burnet, William



Sir
New York June th[e] 30. 1776

I recd your favor by Mr Treat & cannot but consider the Officer of Mr Franklyn’s guard extremely blameable for his Conduct. It is certainly his Indispensable duty to Conduct Mr Franklin to the place the Convention have Ordered without delay. The circumstances you represent—his Letter to his Lady and the whole complexion of the case afford a strong presumption—nay much more, full evidence that he means to escape if possible—he says in his Letter that during his respite the time between his Writing & getting an Answer from Congress something may turn up to make his removal Improper. And at any rate to gain time will be of advantage. I have wrote to the Captain of his Guard upon the Subject and as Mr Franklin has evidenced a most unfriendly disposition to our cause—As the Colony Conventn have ordered him to Connecticut for refusing to comply with such terms as they deemed necessary and proper for him to enter into to procure his liberty—As he does not propose to sign the Parole which they formed, but has proposed sevl Alterations, I am of Opinion your Committee should Interfere in the matter and give immediate orders to the Officer of the Guard to proceed with him in execution of the duty where with he is charged; And further that If you apprehend there is the least danger of his being rescued or of the Guards appointed to escort him being remiss in their duty that your Committee should Appoint a strong escort for the purpose and direct them to assist in performg the views of the convention & conduct him securely to the place fixed upon to receive him.

I have Inclosed the Letter for the Officr of the Guard, which having read you will seal & Transmit him. I am &c.
P.S. I am of Opinion If Mr Franklyn should consent to give the parole, required by Convention that the Officer has no power to take It unless he has been instructed by them to do It. & should not delay proceeding with him If that proposition was made much more on Accot of what has been. the Letter he designed for Mrs Franklin should be taken care of It may be of service.
